DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 09/20/2021 Amendments/Arguments, which directly amended the specification; amended claims 1, 3-4, 6-8, 10-11; cancelled claim 2; and traversed the rejections of the claims of the 06/21/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1 and 3-11 are allowed.
Regarding claims 1 and 10-11, the positioning devices and method to perform the positioning calculation as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,732,299 discloses a velocity estimation device including an acceleration sensor and a yaw rate sensor.  The velocity estimation device determines an initial velocity value of a mobile object based on a velocity estimation expression, an integrated value of acceleration detected by the acceleration sensor, and a relative azimuth calculated from detected yaw rates.  The velocity estimation device estimates the velocity of the mobile object based on the initial velocity value and the integrated value of acceleration.  In the velocity estimation expression, a magnitude of the velocity vector is constrained by the velocity of the mobile object and a time variation of a direction of the velocity vector is constrained by a time variation of the azimuth of the mobile object in the traveling direction.
US 10,365,109 discloses a travel distance estimation device.  The travel distance estimation device includes an estimated velocity determination unit that successively estimates an estimated velocity of a movable object based on an acceleration integrated value and a velocity initial value a travel distance calculation unit that successively calculates an estimated travel distance of the movable object based on the estimated velocity, and a past velocity correction unit that determines corrected past velocities by correcting pre-correction past estimated velocities so that the corrected past velocities are continuous with the velocity initial value determined this time.  The pre-corrected past estimated velocities are the estimated velocities that were successively determined.  The travel distance estimation device further includes a travel distance correction unit that recalculates based on the corrected past velocities an estimated travel distance.

US 7,965,229 discloses a positioning method includes: capturing a satellite signal from a positioning satellite; predicting a state vector including a position of a positioning device and a velocity of the positioning device based on the satellite signal; predicting a first distance-equivalent value indicating a distance between the positioning satellite and the positioning device; measuring a second distance-equivalent value indicating a distance between the positioning satellite and the positioning device; calculating an observed value indicating a difference between the first distance-equivalent value and the second distance-equivalent value; setting a measurement error for the positioning satellite based on a signal strength of the satellite signal; changing the measurement error based on a capture data indicating a data of capturing of the satellite signal; and correcting the state vector using the observed value, and the changed measurement error.
US 7,728,768 discloses a reception environment is determined to be a multipath environment when the difference (positioning altitude difference) between the maximum value (maximum altitude) and the minimum value (minimum altitude) of the altitudes of candidate 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646